DETAILED ACTION
	This application has been examined. Claims 1,3-12 are pending. Claim 2 is cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Making Final
Applicant's arguments filed 4/18/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
 	The claim amendments regarding -- ‘calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device’ --  and  -- ‘control the communication unit to set a transmission frequency based on the calculated degree of importance’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are moot in view of the new grounds for rejection.
While Thomee-Zhang-Guan substantially disclosed the claimed invention 
Thomee-Zhang-Guan does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance.
Banerjee Paragraph 32 disclosed a control command to the image acquisition system to adjust an acquisition of imagery data associated with the geographic area based, at least in part, on the level of change. For instance, in the event that the level of change associated with the geographic area is high (e.g., above the threshold), the control command can instruct the image acquisition system to increase the acquisition of imagery data associated with the geographic area. 
Banerjee Paragraph 26,Paragraph 48 disclosed wherein the level of importance 122 can be descriptive of a level of interest in the geographic area 204 based, at least in part, on the number of user devices and/or users indicated to be located at the geographic area 204 (e.g., within a certain time period). The time period can be a recent time period (e.g., a day, a week, a month, a year, a multiple year period). By way of example, the computing device(s) 106 can determine (based, at least in part, on the location data 118) that the number of user devices (e.g., reporting user devices 120) located at the geographic area 204 (e.g., a residential neighborhood) has been high within a recent time frame (e.g., the last few months). In this specific example, the term “high” can be relative to the number of users (and/or user devices) typically or historically located at the geographic area 204. This higher number of user devices can be indicative of a higher level of importance 122 (e.g., user interest, potential area of change, potential construction) associated with the geographic area 204.
 	Banerjee disclosed (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, (Banerjee-Paragraph 26,Paragraph 48, higher number of user devices can be indicative of a higher level of importance 122 (e.g., user interest, potential area of change, potential construction) associated with the geographic area 204.) a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance. (Banerjee-Paragraph 32,Paragraph 26, a control command to the image acquisition system to adjust an acquisition of imagery data associated with the geographic area based, at least in part, on the level of change.)
Thomee, Zhang,Guan and Banerjee are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Banerjee into Thomee-Zhang.  The motivation for the said combination would have been to detect a high level of importance (e.g., user interest, potential area of change) associated with the neighborhood. As such, the computing system can identify the neighborhood as a geographic area of interest for which it should determine the occurrence of change.(Banerjee-Paragraph 26)

 
 
Priority
	This application claims benefits of priority from Foreign Application JP2017-156202 (JAPAN)  filed August 10,2017. 
	The effective date of the claims described in this application is August 10, 2017.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomee (USPGPUB 2014/0270525) further in view of Zhang (USPGPUB 2017/0078157) further in view of Guan (USPGPUB 2017/0083747) further in view of Banerjee (USPGPUB 2018/0253424)
In regard to Claim 1
Thomee Paragraph 39 disclosed wherein a computing device may filter measurements having labels occurring with less prominence and/or less conformance than other labels. Filtering, which may be implemented differently for different scale levels, as described further herein, may permit display and/or visualization of a level of detail appropriate for a particular layer, for example. In one possible example, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques, so that nuances of relatively larger scale phenomena (e.g., intrusion of an epidemic into neighboring countries) that may be of interest may be presented more effectively.
Thomee disclosed (re. Claim 1) an information processing device comprising a communication unit (Thomee-Paragraph 88, computing device 410) configured to perform control to: 
collect information collected from a region (Thomee-Paragraph 30, a labeled measurement may include a photograph, video clip, and/or other multimedia segment, Paragraph 31, a report of a discrete event, such as a measurement of a snow level at a location at a certain time or a location and time of an incidence of a disease or illness )    in a certain range in accordance with setting information;(Thomee-Paragraph 55, filtering may be performed to detect, for example, those labels for a particular country, area, sub-region, locality, or other geographical extent , Paragraph 33, labeled measurements of a particular bin may be assigned or associated with corresponding label(s) nearest (e.g., within) 0.01.degree. latitude and/or 0.01.degree. longitude on the surface of the Earth )   
and  create abstracted information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )    
abstract, based on first setting information associated with a higher-level information processing device, first information collected from a first region in a first range, (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )    
 	transmit second setting information associated with the information
processing device to the higher-level information processing device, (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on content of the abstracted first information; and control the communication unit to transmit the abstracted first information and the calculated degree of importance to a higher-level information processing device.
 	
While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) transmit the abstracted information from a communication unit to a higher-level device.
While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) wherein the higher-level information processing device stores the abstracted first information, and abstracts the stored first information based on the second setting information associated with the information processing device
While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on content of the abstracted first information; and control the communication unit to transmit the abstracted first information and the calculated degree of importance to a higher-level information processing device.
 	While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) receive second information from the higher-level information
processing device based on the abstraction of the stored first information.
While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance.

Zhang Figure 3 , Paragraph 7 disclosed a data analytics management (DAM) utilizing a hierarchical DAM architecture including a Global DAM entity which provides inter network DAM, and domain DAM entities which provides intra network DAM. 
Zhang disclosed (re. Claim 1)  transmit the information from a communication unit to a higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 
wherein the higher-level information processing device stores the abstracted first information (Zhang-Paragraph 27, the DAM entities receive the raw data from the GWNI elements, analyze this logged information and then output results to the requester. The results may be in the form of a database which is compiled by the DAM entities. )
Thomee and Zhang are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhang into Thomee.  The motivation for the said combination would have been to enable "data analytics as a service" which can be provided to both a network operator's management entities and also to 3rd parties. (Zhang-Paragraph 31)
Thomee-Zhang disclosed (re. Claim 1)  transmit the abstracted information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  from a communication unit to a higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 
stores the abstracted first information, and abstracts the stored first information based on the second setting information associated with the information processing device (Zhang-Paragraph 27, the DAM entities receive the raw data from the GWNI elements, analyze this logged information and then output results to the requester. The results may be in the form of a database which is compiled by the DAM entities. )
Thomee-Zhang disclosed (re. Claim 1)  abstract, based on setting information, first information collected from a first region in a first  range  (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )    
and control the communication unit to transmit the abstracted first information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )     to a higher-level information processing device wherein the higher-level information processing device is at a higher level than the information processing device in a hierarchical structure. (Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 

 	While Thomee-Zhang substantially disclosed the claimed invention Thomee-Zhang does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on content of the abstracted first information; and control the communication unit to transmit the abstracted first information and the calculated degree of importance to a higher-level information processing device.

While Thomee-Zhang substantially disclosed the claimed invention 
Thomee-Zhang does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance.

 Guan Paragraph 194 disclosed in order to avoid cases where a very small region, such as a single pixel of ponding water, triggers an alert a threshold number of neighboring pixels classified as ponding water may be used to determine if the ponding is significant. If the ponding water is determined to be significant, the alert logic 174 is invoked. However, in some embodiments, the coupling logic 173 is configured to invoke the alert logic 174 if any ponding water pixels are detected on cropland. 
Guan Paragraph 195 disclosed wherein the alert message may contain or provide a link to map that displays the field or fields where ponding water has been detected and highlights the pixels determined to contain ponding water, such as by displaying them in a particular color.
 Guan disclosed (re. Claim 1) calculate a degree of importance of the abstracted first information based on content of the abstracted first information (Guan-Paragraph 194,in order to avoid cases where a very small region, such as a single pixel of ponding water, triggers an alert a threshold number of neighboring pixels classified as ponding water may be used to determine if the ponding is significant. If the ponding water is determined to be significant, the alert logic 174 is invoked. )  and transmit the abstracted first information and the calculated degree of importance  ( Guan-Paragraph 195,the alert message may contain or provide a link to map that displays the field or fields where ponding water has been detected and highlights the pixels determined to contain ponding water, such as by displaying them in a particular color.) 
 	Guan disclosed (re. Claim 1) receive second information from the higher-level information processing device based on the abstraction of the stored first information. (Guan-Paragraph 117, alert logic 174 uses the result of the coupling logic 173 (the per-pixel classification of water or dry-land) to generate an alert (e.g. emails, text messages, and so forth) that is sent to a device of the farmer or other agricultural agent that warns of potentially dangerous ponding water on the fields and the specific location(s) to investigate… Paragraph 192,The ponding water map is then stored in the model data and field data repository 160 for later use by the alert logic 174,Paragraph 195,the alert message may contain or provide a link to map that displays the field or fields where ponding water has been detected and highlights the pixels determined to contain ponding water, such as by displaying them in a particular color.  )

 	Thomee, Zhang and Guan are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Guan into Thomee-Zhang.  The motivation for the said combination would have been to provide growers with visual insights into field performance, and further provide timely recommendations on particular issues regarding potentially dangerous ponding water on the fields and the specific location(s) to investigate and furthermore computes an optimal route for the farmer to take which visits all the discovered problem areas in the field(s). (Guan-Paragraph 51, Paragraph 79)
 	
 Thomee-Zhang-Guan disclosed (re. Claim 1) transmit the abstracted first information and the calculated degree of importance ( Guan-Paragraph 195,the alert message may contain or provide a link to map that displays the field or fields where ponding water has been detected and highlights the pixels determined to contain ponding water, such as by displaying them in a particular color.) to a higher-level information processing device. (Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 


 	Thomee-Zhang-Guan disclosed (re. Claim 1) abstract, based on first setting information associated with a higher-level information processing device, first information collected from a first region in a first range, (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )    
 	wherein the higher-level information processing device is at a higher
level than the information processing device in a hierarchical structure; (Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. )
 	calculate a degree of importance of the abstracted first information based
on content of the abstracted first information; (Guan-Paragraph 194,in order to avoid cases where a very small region, such as a single pixel of ponding water, triggers an alert a threshold number of neighboring pixels classified as ponding water may be used to determine if the ponding is significant. If the ponding water is determined to be significant, the alert logic 174 is invoked. )   and
control the communication unit to:
 	transmit the abstracted first information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )   and the calculated degree of importance (Guan-Paragraph 194,in order to avoid cases where a very small region, such as a single pixel of ponding water, triggers an alert a threshold number of neighboring pixels classified as ponding water may be used to determine if the ponding is significant. If the ponding water is determined to be significant, the alert logic 174 is invoked. )   to the higher-level information processing device; (Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. )
 	transmit second setting information associated with the information
processing device to the higher-level information processing device, (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques) wherein the higher-level information processing device:
 	stores the abstracted first information, and abstracts the stored first information based on the second setting information associated with the information processing device (Zhang-Paragraph 27, the DAM entities receive the raw data from the GWNI elements, analyze this logged information and then output results to the requester. The results may be in the form of a database which is compiled by the DAM entities. ) and
 	receive second information from the higher-level information
processing device based on the abstraction of the stored first information. (Guan-Paragraph 117, alert logic 174 uses the result of the coupling logic 173 (the per-pixel classification of water or dry-land) to generate an alert (e.g. emails, text messages, and so forth) that is sent to a device of the farmer or other agricultural agent that warns of potentially dangerous ponding water on the fields and the specific location(s) to investigate… Paragraph 192,The ponding water map is then stored in the model data and field data repository 160 for later use by the alert logic 174,Paragraph 195,the alert message may contain or provide a link to map that displays the field or fields where ponding water has been detected and highlights the pixels determined to contain ponding water, such as by displaying them in a particular color.  )
While Thomee-Zhang-Guan substantially disclosed the claimed invention 
Thomee-Zhang-Guan does not disclose (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance.
Banerjee Paragraph 32 disclosed a control command to the image acquisition system to adjust an acquisition of imagery data associated with the geographic area based, at least in part, on the level of change. For instance, in the event that the level of change associated with the geographic area is high (e.g., above the threshold), the control command can instruct the image acquisition system to increase the acquisition of imagery data associated with the geographic area. 
Banerjee Paragraph 26,Paragraph 48 disclosed wherein the level of importance 122 can be descriptive of a level of interest in the geographic area 204 based, at least in part, on the number of user devices and/or users indicated to be located at the geographic area 204 (e.g., within a certain time period). The time period can be a recent time period (e.g., a day, a week, a month, a year, a multiple year period). By way of example, the computing device(s) 106 can determine (based, at least in part, on the location data 118) that the number of user devices (e.g., reporting user devices 120) located at the geographic area 204 (e.g., a residential neighborhood) has been high within a recent time frame (e.g., the last few months). In this specific example, the term “high” can be relative to the number of users (and/or user devices) typically or historically located at the geographic area 204. This higher number of user devices can be indicative of a higher level of importance 122 (e.g., user interest, potential area of change, potential construction) associated with the geographic area 204.
 	Banerjee disclosed (re. Claim 1) calculate a degree of importance of the abstracted first information based on: a number of times the first information is referenced to by a plurality of users, (Banerjee-Paragraph 26,Paragraph 48, higher number of user devices can be indicative of a higher level of importance 122 (e.g., user interest, potential area of change, potential construction) associated with the geographic area 204.) a number of the plurality of users referencing the abstracted first information, and a weight assigned to the information processing device; and control the communication unit to set a transmission frequency based on the calculated degree of importance. (Banerjee-Paragraph 32,Paragraph 26, a control command to the image acquisition system to adjust an acquisition of imagery data associated with the geographic area based, at least in part, on the level of change.)
Thomee, Zhang,Guan and Banerjee are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Banerjee into Thomee-Zhang.  The motivation for the said combination would have been to detect a high level of importance (e.g., user interest, potential area of change) associated with the neighborhood. As such, the computing system can identify the neighborhood as a geographic area of interest for which it should determine the occurrence of change.(Banerjee-Paragraph 26)

In regard to Claim 11 	Claim 11 (re. information processing method) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1. 
 In regard to Claim 12
Claim 12 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 12 is rejected on the same basis as Claim 1.

In regard to Claim 2 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 2) wherein the control unit performs control to: calculate a degree of importance of the abstracted information; (Thomee-Paragraph 34, computing prominence may include using a weighting function with labeled measurements to enhance a contribution of certain labeled measurements in comparison other labeled measurements  )  and transmit the abstracted information together with the degree of importance to the higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. )
	In regard to Claim 4 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 4) receive the first setting information from the higher-level information device and wherein the first setting information defines a degree of abstraction required by the higher-level information device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
The Examiner notes wherein Thomee-Zhang-Guan does not explicitly disclose the device used by the user/researcher sending the request.  
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
    	The Examiner notes that at the time of the effective filing date of the claimed invention it would have been obvious to allow for users to be sending requests from both higher-level device and/or lower-level device in order for maximum operational flexibility.  In context of Thomee-Zhang-Guan it would have been obvious to have a user/operator at the global DAM (Zhang-Figure 3, requester 315) and thus allow the setting information to be transmitted from a higher-level device.	In regard to Claim 5 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 5) receive the third setting information from a lower-level device , the lower-level information processing device is at a lower level than the information processing device in the hierarchical structure(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. )
 	and wherein the third setting information defines a degree of abstraction required by the lower-level device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
The Examiner notes wherein Thomee-Zhang-Guan does not explicitly disclose the device used by the user/researcher sending the request.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
    	 The Examiner notes that at the time of the effective filing date of the claimed invention it would have been obvious to allow for users to be sending requests from both higher-level device and/or lower-level device in order for maximum operational flexibility.  In context of Thomee-Zhang-Guan it would have been obvious to have a user/operator at the domain DAM (Zhang-Figure 3, requester 325) and thus allow the setting information to be transmitted from a lower-level device.	In regard to Claim 6 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 6) wherein the second setting information is input by an administrator (Zhang-Paragraph 31, DAM system 200 enables "data analytics as a service" which can be provided to a network operator's management entities )   and wherein the second setting information defines a degree of abstraction required by the information processing device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
	In regard to Claim 7 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 7) wherein the region in a certain area corresponds to a local government level, (Thomee-Paragraph 55, filtering may be performed to detect, for example, those labels for a particular country, area, sub-region, locality, or other geographical extent )   and a lower-level information processing device abstracts third information collected from a region (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  in a range corresponding to a local government below a local government level targeted by a higher-level information processing device.(Thomee-Paragraph 77,   responsive to a user selecting to change a scale at which a region may be displayed, for example, histograms may be reduced in size. In certain implementations, responsive to a user selecting to decrease a relative zoom level (e.g., display a relatively larger geographical region at a relatively lower resolution) a size of interest of histograms, such as histograms 242 and 244, may be increased on a relative basis. ) 	In regard to Claim 8 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 8) wherein the third information collected from second region in a second range (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques) is information transmitted from one or more lower-level devices. (Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 	The Examiner notes wherein Thomee-Zhang-Guan does not explicitly disclose the device used by the user/researcher sending the request.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 The Examiner notes that at the time of the effective filing date of the claimed invention it would have been obvious to allow for users to be sending requests from both higher-level device and/or lower-level device in order for maximum operational flexibility.  In context of Thomee-Zhang-Guan it would have been obvious to have a user/operator at the domain DAM (Zhang-Figure 3, requester 325) and thus allow the information to be transmitted from a lower-level device.		In regard to Claim 10 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 10) wherein the information transmitted from one or more lower-level devices is information abstracted by the lower-level device. (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  
Claim 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Thomee (USPGPUB 2014/0270525) further in view of Zhang (USPGPUB 2017/0078157) further in view of Guan (USPGPUB 2017/0083747) further in view of Banerjee (USPGPUB 2018/0253424) further  in view of Knopp (USPGPUB 2018/0189913). 	In regard to Claim 3 	Thomee-Zhang-Guan-Banerjee disclosed (re. Claim 3) wherein the first setting information is setting of a degree of abstraction (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques) 
While Thomee-Zhang-Guan substantially disclosed the claimed invention Thomee-Zhang-Guan does not disclose (re. Claim 3) a transmission frequency of abstracted information.
Knopp Paragraph 6 disclosed generating a level of safety of a specified location (e.g. an exact location, a narrow-range location, a region/broad-range location, etc.) at a specified time that indicates a safety level of the location (referred to herein as a "location-score").
Knopp disclosed (re. Claim 3)   a transmission frequency of abstracted information.(Knopp-Paragraph 101, The location for which a pattern is to be determined may be specified in the report/incident or be a specified region or regions within a request. Additionally, the pattern detection process may be triggered periodically (e.g., at periodic time intervals) or aperiodically such that the pattern detection process is triggered for a specific region (e.g., a single region) or multiple regions (e.g., a multi-regional location). ) 
 	Thomee,Zhang and Knopp are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Knopp into Thomee-Zhang-Guan.  The motivation for the said combination would have been to enable generating and tracking a location-score and/or custom location-score, to perform related functions or operations, and track the safety of a user in a location and/or at a time. Predictions and scores may also be generated based on locations where a user is moving/headed or planning to move/head. (Knopp-Paragraph 10)

In regard to Claim 9 	 While Thomee-Zhang-Guan substantially disclosed the claimed invention Thomee-Zhang-Guan does not disclose (re. Claim 9) wherein the information transmitted from one or more lower-level devices is sensor data sensed in the region in a certain range.
Knopp Paragraph 6 disclosed generating a level of safety of a specified location (e.g. an exact location, a narrow-range location, a region/broad-range location, etc.) at a specified time that indicates a safety level of the location (referred to herein as a "location-score").
Knopp disclosed (re. Claim 9) wherein the information transmitted from one or more lower-level devices is sensor data sensed in the region in a certain range.(Knopp-Paragraph 92, sensors such as  an accelerometer and/or gyroscope, which may collect data at periodic intervals, at all times, or upon certain triggers. ) 

Thomee,Zhang and Knopp are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Knopp into Thomee-Zhang-Guan.  The motivation for the said combination would have been to enable generating and tracking a location-score and/or custom location-score, to perform related functions or operations, and track the safety of a user in a location and/or at a time. Predictions and scores may also be generated based on locations where a user is moving/headed or planning to move/head. (Knopp-Paragraph 10)

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444